NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO LEMUS-HERNANDEZ,                       No.    20-71546
AKA Agapito Fernando Lemus-Hernandez,
                                                Agency No. A098-916-915
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 4, 2021
                       Submission withdrawn May 25, 2021
                         Resubmitted September 10, 2021
                                Portland, Oregon

Before: W. FLETCHER and FRIEDLAND, Circuit Judges, and BLOCK,**
District Judge.

      Fernando Lemus-Hernandez petitions for review of a decision by the Board

of Immigration Appeals (“BIA”) denying his applications for withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
removal and relief under the Convention Against Torture (“CAT”). For the

following reasons, we deny the petition.

      1.     Lemus-Hernandez applied for withholding of removal based on

membership in a particular social group (“PSG”) consisting of “nuclear family

members of landowners in Guatemala.” To demonstrate membership in a PSG, an

applicant must prove, inter alia, that the group is “socially distinct within the

society in question.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014).

“To have the ‘social distinction’ necessary to establish a particular social group,

there must be evidence showing that society in general perceives, considers, or

recognizes persons sharing the particular characteristic to be a group.” Matter of

W-G-R-, 26 I. & N. Dec. 208, 217 (BIA 2014). While Lemus-Hernandez testified

that a “criminal organization” targeted his family because of its large landholdings,

the IJ appropriately concluded that he did not offer sufficient evidence that

Guatemalan society perceives either landowners in general or his family in

particular as a distinct group. See Cordoba v. Barr, 962 F.3d 479, 483 (9th Cir.

2020). (“[The BIA has] emphasized that ‘the persecutors’ perception is not itself

enough to make a group socially distinct, and persecutory conduct alone cannot

define the group.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. at 242)).

      2.     Substantial evidence also supports the IJ’s conclusions (1) that

Lemus-Hernandez does not face a sufficient risk of torture to qualify for CAT


                                           2
relief, and (2) that such conduct would not be carried out with the consent or

acquiescence of the Guatemalan government.

      PETITION FOR REVIEW DENIED.




                                         3